Citation Nr: 0801269	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  06-37 387	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from February 1966 to February 
1973.

This appeal to the Board of Veterans Appeals (Board) arises 
from a February 2006 rating action that denied service 
connection for a gastrointestinal disability.

This appeal also originally arose from an October 2006 rating 
action that denied a rating in excess of 20% for diabetes 
mellitus (DM).  In August 2007, the veteran testified at a 
Board hearing before the undersigned Veterans Law Judge at 
the RO, at which time he withdrew his appeal for a rating in 
excess of 20% for DM.

For the reasons expressed below, the matter remaining on 
appeal is being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify the 
veteran when further action on his part is required. 


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007)).  These 
provisions include enhanced duties to notify and assist 
claimants.  Considering the record in light of the duties 
imposed by the VCAA and its implementing regulations, the 
Board finds that all notice and development action needed to 
fairly adjudicate the claim on appeal has not been 
accomplished.  

Initially, the Board notes that the sole period of the 
veteran's active military service that has been verified is 
from January 1968 to February 1973.  The veteran's service 
personnel records contain evidence of additional previous 
qualifying military service from February 1966 to December 
1967, including service in Vietnam, but the current record 
does not contain all of the veteran's service medical records 
from both periods of active service.  The current incomplete 
service medical records include evidence of the veteran's 
gastrointestinal complaints beginning in February 1967.  The 
VA has a statutory duty to assist a claimant in obtaining 
relevant records held by any Federal department or agency 
that the claimant adequately identifies and authorizes the VA 
to obtain.  See 38 U.S.C.A. § 5103A(b), (c)(3).  Thus, the 
Board finds that due process of law requires that a thorough 
search must be conducted for the veteran's complete service 
medical records from both periods of his military service 
prior to an appellate decision in this case.  The Board 
points out that, under 38 C.F.R. § 3.159(b), efforts to 
obtain Federal records should continue until either the 
records are received or notification is provided that further 
efforts to obtain such records would be futile.  See 
38 C.F.R. § 3.159(c)(1).

The veteran contends that he currently suffers from a 
gastrointestinal disability that is due to his service-
connected DM, and that this is supported by competent medical 
opinion that his DM had impaired the muscles that cause his 
intestine to expand and contract.  In November 2006, E. E., 
M.D., observed that there was clearly a well-known 
association of gastroparesis in diabetics.  A recent February 
2007 VA gastric emptying study of the veteran showed 
minimally prolonged gastric emptying time indicating very 
mild gastroparesis.  However, the most recent VA 
gastrointestinal examination conducted in March 2007 did not 
address the question of whether the veteran has additional 
gastrointestinal disability resulting from aggravation of a 
non-service-connected disability by his service-connected DM.  
In Allen v. Brown, 7 Vet. App. 439, 448 (1995), the U.S. 
Court of Appeals for Veterans Claims (Court) held that 
38 C.F.R. § 3.310(a) (2007) authorizes a grant of service 
connection not only for disability caused by a service-
connected disability, but for the extent of additional 
disability resulting from aggravation of a non-service-
connected disability by a service-connected one.  The Board 
thus finds that this case should be remanded to the RO for a 
VA gastrointestinal examination of the veteran, and that the 
physician should be specifically requested to render clinical 
findings and opinions as to the relationship, if any, of any 
current gastrointestinal disability to the veteran's military 
service or his service-connected DM.  

The veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may result in 
denial of the claim.  See 38 C.F.R.  § 3.655 (2007).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
for the scheduled examination, the RO MUST obtain and 
associate with the claims folder a copy of any notice of the 
examination sent to him by the pertinent VA medical facility.    

On remand, the RO should also obtain all records of 
outstanding gastrointestinal treatment and evaluation of the 
veteran at the Janesville, Wisconsin VA clinic from 2007 up 
to the present time.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration 
thereof, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Moreover, 
under 38 C.F.R. § 3.159(b), efforts to obtain Federal records 
should continue until either the records are received or 
notification is provided that further efforts to obtain such 
records would be futile.  See 38 C.F.R. § 3.159(c)(1).  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:
      
1.  The RO should obtain all records of 
outstanding gastrointestinal treatment 
and evaluation of the veteran at the 
Janesville, Wisconsin VA clinic from 2007 
up to the present time.  In requesting 
these records, the RO should follow the 
current procedures prescribed in 
38 C.F.R. § 3.159.  All records and/or 
responses received should be associated 
with the claims folder.

2.  The RO should contact the National 
Personnel Records Center (NPRC) as well 
as the service department and request 
them to furnish all service medical 
records of the veteran from February 1966 
to February 1973.  In requesting these 
records, the RO should follow the current 
procedures prescribed in 38 C.F.R. 
§ 3.159.  All records and/or responses 
received should be associated with the 
claims folder.  

3.  Thereafter, the RO should arrange for 
the veteran to undergo a VA 
gastrointestinal examination to determine 
the nature and etiology of any current 
gastrointestinal disability.  The entire 
claims folder must be made available to 
the examiner, who must review it, and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  

All appropriate tests and studies should 
be accomplished, and all clinical 
findings should be reported in detail.  
The physician should render opinions, 
consistent with the clinical findings and 
sound medical principles, as to whether 
it is at least as likely as not (i.e., 
there is at least a 50% probability) that 
any diagnosed gastrointestinal disability 
(a) had its onset during military 
service, or (b) was caused or has been 
aggravated by the veteran's service-
connected DM.  If aggravation of any non-
service-connected gastro-intestinal 
disability by the service-connected DM is 
found, the physician should attempt to 
quantify the degree of additional 
disability resulting from the 
aggravation.  

The examiner should set forth all 
examination findings, together with the 
complete rationale for the conclusions 
and opinions reached, in a printed 
(typewritten) report.  

4.  If the veteran fails to report for 
the scheduled examination, the RO MUST 
obtain and associate with the claims 
folder a copy of the notice of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.

5.  To help avoid future Remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998).   

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority, to include the 
provisions of 38 C.F.R. § 3.310(a) and 
the Court's decision in Allen, 7 Vet. 
App. at 448.  If the veteran fails to 
report for the scheduled examination, the 
RO should apply the provisions of 
38 C.F.R. § 3.655, as appropriate.           
 
7.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and 
bases for all determinations and cites 
the provisions of 38 C.F.R. § 3.310(a), 
and affords him the appropriate time 
period for response before the claims 
folder is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A.     §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

